By the Court.
On March 11, 1878, S. was lawfully arrested and brought before the Majmr of Columbus, charged with a violation of a city ordinance. The case was continued by agreement, and she was required to give bail for her appearance on the trial day, or go to prison. At her own request, the mayor accepted a deposit of $75 cash, in lieu *603of bail. She made default; the mayor declared the bail forfeited, and placed the money (less the costs) in the city treasury. S. never claimed any right in or to the money in any way. In June 1880, D. sued out an attachment against S. and served the city as garnishee. In May, 1881, after judgment against S., D. sued the city as a garnishee whose answer did not make a satisfactory disclosure. Issue was joined and tried upon an agreed statement of facts. D. recovered judgment and the district court affirmed it.
Reid: 1. The mayor was not authorized to accept money in lieu of bail.
2. The city having received the money as forfeited bail, at the voluntary request of S. and disbursed it in due course, was not her debtor.
3. D., having failed to show that S. was his debtor at the time of tbe deposit, and that it was made in fraud of any creditor, the trial court should have rendered judgment for the city.

Judgments below reversed ané judgment for the city.